tcmemo_2007_223 united_states tax_court tae m young j kim petitioners v commissioner of internal revenue respondent docket no filed date tae m and young j kim pro sese michael t sargent for respondent memorandum opinion chiechi judge this matter is before the court on peti- tioners’ motion filed pursuant to rule for an award under sec_7430 of reasonable_litigation_costs petitioners’ mo- 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect at all relevant times tion neither party has requested a hearing and we conclude that a hearing is not necessary rule a based on the submissions of the parties we shall deny petitioners’ motion the record establishes and or the parties do not dispute the background following during petitioner young j kim ms kim was employed by fannie_mae at a time not disclosed by the record before date fannie_mae granted ms kim certain options fannie_mae options to buy fannie_mae stock under an employee_stock_purchase_plan fannie_mae espp pursuant to the fannie_mae espp on four dates in date ms kim exercised certain fannie_mae options and acquired certain shares of fannie_mae stock in order to have the money to pay the exercise price of the options exercised on the dates on which she exercised such options ms kim sold for certain gross_proceeds certain shares of fannie_mae stock acquired as a result of the exercise of such options fannie_mae issued to ms kim form_w-2 wage and tax state- ment fannie_mae form_w-2 for her taxable_year that form showed total wages tips and other compensation of dollar_figure 2we incorporate herein by reference the court’s memorandum findings_of_fact and opinion in kim v commissioner tcmemo_2007_14 court’s opinion and set forth the portions of that opinion that are relevant to our disposition of petitioners’ motion such total wages tips and other compensation included dollar_figure that was shown as espp in box of the fannie_mae form_w-2 fannie_mae also gave ms kim a document entitled gross wage analysis fannie_mae wage analysis that document showed inter alia dollar_figure as w2 wages such wages included dollar_figure that was shown as espp-cep and non-payroll earnings in the fannie_mae wage analysis petitioners timely filed form_1040 u s individual_income_tax_return for their taxable_year petitioners’ return in petitioners’ return petitioners showed inter alia on page one wages salaries tips etc of dollar_figure on line the dollar_figure of wages salaries tips etc included the dollar_figure that was shown as espp in box of the fannie_mae form_w-2 respondent issued to petitioners a notice_of_deficiency for their taxable_year notice in that notice respon- dent determined a deficiency in and an accuracy-related_penalty under sec_6662 sec_6662 determination on peti- tioners' federal_income_tax tax for that year of dollar_figure and dollar_figure respectively in making those determinations respondent determined to include in petitioners’ gross_income the following amounts dollar_figure of gross_proceeds from certain broker transactions dollar_figure gross_proceeds determination dollar_figure of interest_income from the united_states department of the treasury dollar_figure interest determination dollar_figure of income from the sale of certain stock of a company described as travelers prop dollar_figure travelers prop determination and dollar_figure of interest_income from washington savings bank dollar_figure wsb interest determination respondent indicated in the notice that in making the determinations in that notice to include such amounts in peti- tioners’ gross_income respondent used the information set forth in certain information returns that respondent required the payers of such amounts to provide to respondent and the taxpayer- payees in the notice respondent summarized the information in each such information_return pertaining to peti- tioner tae m kim mr kim or to ms kim and included the address of each payer and the account number for mr kim or ms kim shown by each payer in each such return in making the dollar_figure gross_proceeds determination in the notice respondent relied on four forms 1099-b proceeds from broker and barter_exchange transactions form 1099-b that equiserve inc equiserve provided inter alia to respondent equiserve forms 1099-b with respect to ms kim and that showed 3petitioners reported dollar_figure of interest_income from washington savings bank in schedule b-interest and ordinary dividends included as part of petitioners’ return 4the court takes judicial_notice that respondent requires certain payers to use form 1099-b in order to report inter alia gross_proceeds or gross_proceeds less commissions and option premiums from broker transactions a total of dollar_figure as gross_proceeds dollar_figure of gross pro- ceeds from broker transactions described as emp pln shrs sold petitioners timely filed a petition with the court with respect to the notice in the petition petitioners alleged in pertinent part the petitioners disagree with irs in the determination of the deficiency because it was based on the insufficient and inaccurate information on date respondent filed an answer in the answer respondent denied that the determinations in the notice were incorrect and requested that the relief sought in the petition be denied and that respondent’s determination as set forth in the notice_of_deficiency be in all respects ap- proved at various times not disclosed by the record after petition- ers filed the petition in this case respondent made requests to petitioners for information about the dollar_figure of gross_proceeds shown in the equiserve forms 1099-b petitioners did not provide any information or explanation in response to those requests as discussed above respondent included in the notice the address of each payer who provided respondent with an infor- mation return with respect to mr kim or ms kim including the address of equiserve shown in the equiserve forms 1099-b and the account number for ms kim shown in those forms nonetheless on date petitioners sent respondent a letter that stated in pertinent part we received your letter dated date concern- ing stipulation of facts in preparation of tax_court hearing in the case in order to respond accurately and diligently in the process we need the information and documents in relation to unreported investment_income dollar_figure including the follows - copies of all irs documents and reports indicating petitioners’ unreported investment_income dollar_figure - name and address of broker or agent who conducted the transaction for petitioners in generating the unre- ported investment_income dollar_figure since the required process has to be accomplished without delay we request your swift response in this matter we are unable to attend date con- ference with you since we need to contact the bro- ker agent and verify the investment_income of dollar_figure reproduced literally on date petitioners sent respondent another letter that stated in pertinent part we wrote a letter dated date to you requesting documents irs has in relation to the petitioners’ unreported investment_income dollar_figure and other we have not received them from you since we do not know what security stock generated investment_income dollar_figure and who was the agent broker for the sale or transaction in generating investment_income dollar_figure for petitioners we need copies of document and or report irs received from agent broker or any company as to petitioners’ investment_income dollar_figure we need agent broker’s name and mailing address to contact them to ask how the dollar_figure investment_income was generated in the case for petitioners reproduced literally on date petitioners sent respondent a third letter that stated in pertinent part we made written requests to you twice to receive copies of the documents as stated in the previous letters but we have not received any response from you we again request copies of the documents in relation to unreported investment_income if we do not hear from you very soon we may notify this matter to tax_court judge reproduced literally on date respondent sent petitioners a letter in which respondent restated the information shown in the equiserve form 1099-b’s that respondent had summarized in the notice including the address of equiserve and the account number of ms kim shown in such forms at a time not disclosed by the record after petitioners failed to provide any information or explanation in response to respondent’s requests to them for information about the dollar_figure of gross_proceeds shown in the equiserve forms 1099-b but before date respondent asked computershare formerly equiserve for information about such gross_proceeds shown in such forms respondent also asked fannie_mae for any relevant information on a date in date before december respondent received certain information from fannie_mae relevant to the dollar_figure gross_proceeds determination based upon that informa- tion respondent concluded that the total wages tips and other compensation shown in the fannie_mae form_w-2 included an amount of compensation ie dollar_figure resulting from ms kim’s exercise of certain fannie_mae options and that petitioners had included that amount in wages salaries tips etc in petitioners’ return based upon the information that fannie_mae provided to respondent in date respondent further concluded that the dollar_figure of gross_proceeds shown in the equiserve forms 1099-b constituted gross_proceeds from the sales of certain fannie_mae stock that ms kim acquired as a result of her exercise of certain fannie_mae options as a result of having received in date and analyzed certain information from fannie_mae on date before the trial in this case respondent conceded the dollar_figure gross_proceeds determination and the sec_6662 determination on date respondent received from petitioners form 1040x amended u s individual_income_tax_return with respect to their taxable_year petitioners’ amended_return in petitioners’ amended_return petitioners reduced by dollar_figure the adjusted_gross_income reported in petitioners’ return and claimed a refund of dollar_figure in support thereof petitioners gave the following explanation in petitioners’ amended_return excluding dollar_figure espp gain from w-2 including dollar_figure espp gain in capital_gains on 5respondent conceded the sec_6662 determination even though that determination was based on not only the dollar_figure gross_proceeds determination but also other determinations in the notice that the court ultimately resolved in favor of respondent schedule d petitioners included as part of petitioners’ amended_return a copy of schedule d capital_gains_and_losses schedule d that they included as part of petitioners’ return on which they made the following changes peti- tioners claimed short-term_capital_gains totaling dollar_figure from the sale of certain fannie_mae stock that ms kim acquired as a result of her exercise of the fannie_mae options and long-term_capital_losses totaling dollar_figure from the sale of certain stock of three companies in petitioners’ amended schedule d petitioners added the dollar_figure of additional long-term_capital_losses claimed in that amended schedule to the dollar_figure of long-term_capital_loss claimed in petitioners’ schedule d included as part of petitioners’ return and as a result claimed total long-term_capital_losses for their taxable_year totaling dollar_figure in petitioners’ amended schedule d petitioners netted the dollar_figure of short-term_capital_gains and the dollar_figure of long-term_capital_losses claimed in that amended schedule and as a result claimed a net_capital_loss of dollar_figure respondent did not accept as cor- 6we shall refer to the copy of the schedule d on which petitioners made certain changes as petitioners’ amended schedule d 7in petitioners’ return as prescribed by sec_1211 petitioners claimed as a deduction only dollar_figure of the dollar_figure net_capital_loss claimed in the schedule d included as part of that return thus the dollar_figure net_capital_loss claimed in continued rect petitioners’ amended_return in their pretrial memorandum during trial and on brief petitioners focused only on the increases in short-term_capital_gains and long-term_capital_losses of dollar_figure and dollar_figure respectively claimed in petitioners’ amended_return and not on any of the determinations in the notice that respon- dent did not concede including the dollar_figure wsb interest determina- tion we shall refer to the claimed respective increases in short-term_capital_gains and long-term_capital_losses as peti- tioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue respectively it was only when the court asked mr kim petitioners’ only witness at trial about the dollar_figure wsb interest determination that petitioners even addressed that determination the following exchange took place during mr kim’s direct testimony the court you also don’t have any informa- tion about the interest_income from washington savings bank the witness no no actually when we prepare the for i mean we diligently tried to get an information diligently tried to report every income we have even penny but i mean there may be i don’t know maybe some other matter but we still believe that what we reported is very very accurate and the continued petitioners’ amended schedule d did not entitle petitioners to a larger net_capital_loss deduction for however the increased net_capital_loss claimed in petitioners’ amended schedule d did affect the amount of petitioners’ claimed capital_loss_carryover to other taxable years we reported is actually that we reported more than we should that means that we overpaid that’s what we think transcript reproduced literally on cross-examination respondent’s counsel asked mr kim certain questions about the dollar_figure wsb interest determination that the court raised with mr kim during his direct testimony those questions and mr kim’s answers were q mr kim did you have an account with wash- ington savings bank in a i think in year probably yes q what type of account was it do you remem- ber a i don’t remember q a checking account a i mean that’s my guess but i do not want to -- probably saving but maybe -- the court he doesn’t know for sure the witness yeah i don’t know by ms baker q do you recall if any of those accounts earned interest a oh yes yes q do you know how much interest you earned on those accounts during a i don’t remember i just received the report from them and i reflected that one q do you have a copy of that report a at this time no transcript reproduced literally in the court’s opinion the court addressed the dollar_figure inter- est determination the dollar_figure travelers prop determination the dollar_figure wsb interest determination petitioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue in the court’s opinion the court held for respondent on all of the foregoing issues except the dollar_figure wsb interest determination in petitioners’ motion and the affidavit attached thereto petitioners claimed the following litigation costs claimed litigation costs tax_court filing fee dollar_figure mailing costs dollar_figure delivery fee dollar_figure consultation costs dollar_figure document preparation dollar_figure parking fee dollar_figure transportation dollar_figure telephone calls dollar_figure petitioners did not provide any additional information with respect to the claimed litigation costs discussion as pertinent here sec_7430 authorizes an award to the prevailing_party of reasonable_litigation_costs incurred in connection with a case brought in the court against the commis- sioner of internal revenue commissioner involving the determi- nation of any_tax interest or penalty under the code the term prevailing_party means in general any party who has substantially prevailed with respect to a the amount in contro- versy sec_7430 or b the most significant issue or set of issues presented sec_7430 and meets the net_worth requirements of u s c sec d b net_worth requirements sec_7430 in order to qualify for an award under sec_7430 the prevailing_party must have exhausted the available adminis- trative remedies sec_7430 and not have unreasonably protracted the court_proceeding sec_7430 the party moving for an award under sec_7430 has the burden of establishing that all of the foregoing criteria have been satis- fied and that the costs claimed are reasonable_litigation_costs incurred in connection with the court_proceeding under sec_7430 rule e see also 123_tc_202 there is an exception to the definition in sec_7430 of the term prevailing_party that exception is found in sec_7430 which provides a party shall not be treated as the prevailing_party in a proceeding if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified sec_7430 the position_of_the_united_states is substantially justified if it is one that is ‘justified to a degree that could satisfy a reasonable person’ or that has a ‘reasonable basis both in law and fact ’ 487_us_552 106_tc_76 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite 115_tc_366 in determining whether the position of the commissioner was substantially justified we must consider the basis for respondent’s legal position and the manner in which the position was maintained 86_tc_962 the fact that the commissioner concedes an issue is not conclusive as to whether the commis- sioner’s position with respect to that issue was substantially justified see corkrey v commissioner supra 92_tc_760 wasie v commissioner supra pincite in respondent’s response to petitioners’ motion respondent indicates that petitioners have substantially prevailed with respect to the amount in controversy within the meaning of sec_7430 however respondent argues that respondent’s position was substantially justified with respect to the dollar_figure gross_proceeds determination the dollar_figure interest determination the dollar_figure travelers prop determination the sec_6662 determination petitioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue therefore accord- ing to respondent petitioners are not the prevailing_party within the meaning of sec_7430 with respect to any of those issues respondent does not maintain that respondent’s position with respect to the dollar_figure interest determination was substantially justified respondent concedes in respondent’s response to petitioners’ motion that petitioners have exhausted the available administra- tive remedies see sec_7430 and does not dispute that petitioners meet the net_worth requirements see sec_7430 however respondent argues that petitioners unreasonably protracted the proceeding see sec_7430 and that petitioners have not provided any information that estab- lishes that they incurred the claimed litigation costs the issue or issues to which such claimed costs relate the amount of such claimed costs incurred with respect to each such issue and that such claimed costs are reasonable see sec_7430 because respondent has taken an issue-by-issue approach in advancing respondent’s arguments in support of respondent’s position that the court should deny petitioners’ motion we shall do the same see swanson v commissioner supra pincite as pertinent here the position of respondent for purposes of sec_7430 with respect to an issue in this case is the position first taken by respondent with respect to that issue see 108_tc_430 with respect to the determinations in the notice respondent’s position for purposes of sec_7430 is that set forth in the answer see id with respect to petition- ers’ alleged capital_gain issue and petitioners’ alleged capital_loss issue respondent’s position for purposes of sec_7430 is that set forth in respondent’s pretrial memoran- dum we first address respondent’s position for purposes of sec_7430 with respect to the dollar_figure interest determi- nation the dollar_figure travelers prop determination petitioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue in the court’s opinion the court held in favor of respondent and against petitioners with respect to each of those matters on the record before us we find that respon- dent has met respondent’s burden under sec_7430 8petitioners did not raise petitioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue until date when respondent received petitioners’ amended_return as a result respondent was not able to take a position with respect to either of those issues in the answer that respondent filed on date in respondent’s pretrial memorandum respondent indicated that if the court were to rule that peti- tioners’ amended_return is admissible into evidence a trial would be necessary with respect to the issues raised therein however respondent did not elaborate further in respondent’s pretrial memorandum at trial respondent made clear that respondent disagreed with petitioners’ claims regarding petition- ers’ alleged capital_gain issue and petitioners’ alleged capital_loss issue however respondent did not elaborate further it was only on brief that respondent gave reasons in support of respondent’s position in respondent’s pretrial memorandum that petitioners are not entitled to the respective increases in short-term_capital_gains and long-term_capital_losses claimed in petitioners’ amended_return of establishing that respondent’s position was substantially justified and that petitioners are not the prevailing_party under sec_7430 with respect to each such matter we next address respondent’s position for purposes of sec_7430 with respect to the sec_6662 deter- mination to the extent that determination imposed an accuracy- related penalty on the respective portions of the underpayment for petitioners’ taxable_year underpayment that were attributable to the dollar_figure interest determination and the dollar_figure travelers prop determination for the reasons set forth above on the record before us we find that respondent has met respondent’s burden under sec_7430 of establish- ing that respondent’s position was substantially justified and that petitioners are not the prevailing_party under sec_7430 with respect to the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on such respective portions of the underpaymentdollar_figure we next address respondent’s position for purposes of sec_7430 with respect to the dollar_figure gross_proceeds determination the court has held that whenever there is a 9since we have found that petitioners are not the prevailing_party under sec_7430 we need not and shall not address any of the other requirements in sec_7430 that petitioners must satisfy in order to be entitled to litigation costs under sec_7430 10see supra note factual determination the commissioner is not obliged to concede a case until the commissioner receives the necessary documenta- tion to prove the taxpayer’s contentions corkrey v commis- sioner t c pincite n and that after the commissioner receives the proper documentation a reasonable period of time must be given to analyze the documents and make adjustments accordingly id on numerous occasions the court has found that in the absence of evidence undermining the reliability of information returns provided to the commissioner or otherwise substantiating a taxpayer’s contentions reliance by the commis- sioner on information returns is substantially justified see eg id in the instant case respondent relied on the equiserve forms 1099-b in making the dollar_figure gross_proceeds determination at various times respondent made requests to petitioners for information about such gross_proceeds petitioners did not provide any information or explanation in response to those requests it was only after respondent requested information from computershare formerly equiserve and fannie_mae and received in date relevant information from fannie_mae that respondent had any evidence showing that respondent’s dollar_figure gross_proceeds determination was incorrect on date shortly after having received that information from fannie_mae respondent conceded that determination on the record before us we find that respondent has met respon- dent’s burden under sec_7430 of establishing that respondent’s position was substantially justified and that petitioners are not the prevailing_party under sec_7430 with respect to the dollar_figure gross_proceeds determinationdollar_figure we next address respondent’s position for purposes of sec_7430 with respect to the sec_6662 deter- mination to the extent that determination imposed an accuracy- related penalty on the portion of the underpayment that was attributable to the dollar_figure gross_proceeds determination respondent conceded the sec_6662 determination at the time respondent conceded the dollar_figure gross_proceeds determination for the reasons set forth above on the record before us we find that respondent has met respondent’s burden under sec_7430 of establishing that respondent’s position was substantially justified and that petitioners are not the prevailing_party under sec_7430 with respect to the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on the portion of the underpayment that was attributable to the dollar_figure gross_proceeds determinationdollar_figure we now address whether petitioners are entitled to litiga- 11see supra note 12see supra note tion costs under sec_7430 in connection with the dollar_figure wsb interest determination and the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on the portion of the underpayment that was attributable to that determination as discussed above respondent does not maintain that respondent’s position with respect to the dollar_figure wsb interest determination was substantially justified under sec_7430 however according to respondent this issue did not require a large expenditure of time or resources the bulk of the trial and the expense of the proceeding related to the capital_gains issue raised by petitioners in their pretrial memorandum during trial and on brief petitioners focused only on petitioners’ alleged capital_gain issue and petitioners’ alleged capital_loss issue and not on inter alia the dollar_figure wsb interest determination it was only when the court asked mr kim during his direct testimony whether petitioners had any information bearing on the dollar_figure wsb interest determination that petitioners even addressed that determination on the record before us we find it difficult to believe that petitioners incurred any litigation costs before during or after trial with respect to the dollar_figure wsb interest determination or the sec_6662 determination to the extent that determina- tion imposed an accuracy-related_penalty on the portion of the underpayment that was attributable to that determinationdollar_figure on that record we find that petitioners have failed to carry their burden of establishing that they incurred any litigation costs with respect to those mattersdollar_figure based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to litigation costs under sec_7430 we have considered all of petitioners’ contentions and 13as discussed above respondent conceded prior to trial the sec_6662 determination consequently petitioners should not have incurred any litigation costs with respect to that determination after that concession assuming arguendo that the record had established that petitioners incurred litigation costs with respect to the dollar_figure wsb interest determination and the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on the portion of the underpayment attributable to that determination on the record before us we find that petitioners have failed to carry their burden of establishing the respective amounts of litigation costs incurred with respect to the dollar_figure wsb determination and the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on the portion of the underpayment attributable to that determina- tion the nature of any such costs and the reasonableness of any such costs 14since we have found that petitioners failed to carry their burden of establishing that they incurred any litigation costs with respect to the dollar_figure wsb interest determination and the sec_6662 determination to the extent that determination imposed an accuracy-related_penalty on the portion of the underpayment that was attributable to that determination we need not and shall not address respondent’s argument that petitioners unrea- sonably protracted the proceeding see sec_7430 and therefore are not entitled to litigation costs under sec_7430 arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order denying petitioners’ motion will be issued
